DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an occurrence determination system (101) for determining occurrence of sewer flooding in a geographical area, comprises: a processor (105); and a memory (108) communicatively coupled to the processor (105), wherein the memory (108) stores processor-executable instructions, which, on execution, cause the processor (105) to: retrieve one or more attributes (208) associated with a geographical area, wherein the one or more attributes (208) comprises historic data associated with a sewer network in the geographical area, one or more characteristics of the sewer network, weather parameters relating to the geographical area, blockage data and complaint data associated with the sewage network; generate one or more sewer flooding factors (209) influencing occurrence of sewer flooding in the geographical area, based on the one or more attributes (208);  29identify one or more predictor variables (210) from the one or more sewer flooding factors (209) based on score (211) generated for each of the one or more sewer flooding factors (209) using a scoring technique; and provide the one or more predictor variables (210) to a prediction model (104) trained based on the historic data associated with the sewer network and the one or more 
generate one or more sewer flooding factors (209) influencing occurrence of sewer flooding in the geographical area, based on the one or more attributes (208), under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data regarding a sewer flood.
 identify one or more predictor variables (210) from the one or more sewer flooding factors (209) based on score (211) generated for each of the one or more sewer flooding factors (209) using a scoring technique, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identify variables that help predict from the sewer flooding factors.
provide the one or more predictor variables (210) to a prediction model (104) trained based on the historic data associated with the sewer network and the one or more characteristics of the sewer network, for determining occurrence of the sewer flooding (213) in the geographical area, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105); and a memory (108) communicatively coupled to the processor (105), wherein the memory (108) stores processor-executable instructions, which, on execution, cause the processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
The step of retrieve one or more attributes (208) associated with a geographical area, wherein the one or more attributes (208) comprises historic data associated with a sewer network in the geographical area, one or more characteristics of the sewer network, weather parameters relating to the geographical area, blockage data and complaint data associated with the sewage network are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

The step of retrieve one or more attributes (208) associated with a geographical area, wherein the one or more attributes (208) comprises historic data associated with a sewer network in the geographical area, one or more characteristics of the sewer network, weather parameters relating to the geographical area, blockage data and complaint data associated with the sewage network; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Claim 1 and 13 are similarly rejected refer to claim 7 for further analysis.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comprises the processor (105) configured to generate a geo-spatial map (214) for the geographical area based on the determined occurrence of the sewer flooding (213).The limitations of claim 8: 
generate a geo-spatial map (214) for the geographical area based on the determined occurrence of the sewer flooding (213), under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Claim 2 and 14 are similarly rejected refer to claim 8 for further analysis.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the historic data comprises previous flooding incidents associated with the sewer network.
The limitations of claim 9: 
wherein the historic data comprises previous flooding incidents associated with the sewer network, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the historic data further and does not change the nature of the underlying mental process.

The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Claim 3 and 15 are similarly rejected refer to claim 9 for further analysis.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the one or more characteristics of the sewer network comprises flood interceptor removed status, flood resrelbus closure status, manhole located status, location trap, turning chamber, removal type and interceptor trap.
The limitations of claim 10: 
wherein the one or more characteristics of the sewer network comprises flood interceptor removed status, flood resrelbus closure status, manhole located status, location trap, turning chamber, removal type and interceptor trap, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the one or more 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Claim 4 and 16 are similarly rejected refer to claim 10 for further analysis.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the one or more sewer flooding factors are generated by using data mining technique on the one or more attributes (208).
The limitations of claim 11: 
wherein the one or more sewer flooding factors are generated by using data mining technique on the one or more attributes (208), under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the one or more sewer flooding factors 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Claim 5 and 17 are similarly rejected refer to claim 11 for further analysis.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the occurrence is determined based on weights (212) generated for each of the one or more predictor variables (210) in correspondence with each of one or more predefined outputs of the prediction model (104).
The limitations of claim 12: 
wherein the occurrence is determined based on weights (212) generated for each of the one or more predictor variables (210) in correspondence with each of one or more predefined outputs of the prediction model (104), under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor (105)”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Claim 6 and 18 are similarly rejected refer to claim 12 for further analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 6-9, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (U.S. 20130110399) in view of Rodriguez (A database and model to support proactive management of sediment-related sewer blockages).

Regarding claim 7, Moss teaches an occurrence determination system (101) for determining occurrence of sewer flooding in a geographical area, comprises: a processor (105) (Moss: Paragraph [0009] “the computer processor” A processor is taught as the computer processor.); and a memory (Moss: Paragraph [0009] “computer readable storage medium” A memory is taught as a computer readable storage medium.) (108) communicatively coupled to the processor (105), wherein the memory (Moss: Paragraph [0009] “A computer processor is in electronic communication with the database on the first computer readable storage medium.” Communicatively coupled to the processor, wherein the memory is taught as a a processor in communication with a computer readable storage medium.) (108) stores processor-executable instructions, which, on execution, cause the processor (Moss: Paragraph [0009] “The computer processor is in electronic communication with a software program stored on a second computer readable storable medium.” Stores processor-executable instructions, which, on execution, cause the processor is taught as a software program stored on a second computer readable storable medium.) (105) to: retrieve one or more attributes (208) associated with a geographical area (Moss: Paragraph [0009] “retrieve from the database at least one observation associated with each of the plurality of geographical areas.” Retrieve one or more attributes associated with a geographical area is taught as retrieve from the database at least one observation associated with each of the plurality of geographical areas.), wherein the one or more attributes (208) comprises historic (Moss: Paragraph [0009] “The at least one observation includes at least one set of values associated with at least some of a plurality of variables recorded within at least one period of time, and a flooding event associated with the at least one set of values recorded within the at least one period of time. The plurality of variables influence flooding within the plurality of geographical areas. At least some of the plurality of variables are related to at least one of a combined sewer density, an average age of combined sewer, a hydrodynamic slope diameter low risk rating.” The one or more attributes comprises historic data associated with a sewer network in the geographical area is taught as the observation with variables related to a flooding in a sewer. The variables are related to the plurality of geographical areas.), one or more characteristics of the sewer network (Moss: Paragraph [0009] “the plurality of variables are related to at least one of a combined sewer density, an average age of combined sewer, a hydrodynamic slope diameter low risk rating.” One or more characteristics of the sewer network is taught as average age of combined sewer, a hydrodynamic slope diameter, and sewer density.), weather parameters relating to the geographical area (Moss: Paragraph [0009] “retrieve from the database at least one value of at least one climate variable. The at least one climate variable is common to the plurality of geographical areas.” Weather parameters relating to the geographical area is taught as the at least one value of at least one climate variable. [0133] “based on climatic parameters calibrated” The system takes into account climatic parameters.), …generate one or more sewer flooding factors (209) influencing occurrence of sewer flooding in the geographical area (Moss: Paragraph [0110] “The plurality of variables 42 listed above represents a sub-set of all the variables that could influence flooding (positively or negatively). The variables 42 have been preselected as being variables most influencing the flooding. Which variable is considered to be one of the pluralities of variables 42 is also determined depending on actual data available for the geographical areas 35.” Generate one or more sewer flooding factors influencing occurrence of sewer flooding in the geographical area, based on the one or more attributes is taught as the variables that could influence flooding determined depending on the geographical areas.), based on the one or more attributes (208) (Moss: Paragraph [0112] “An observation includes actual values of the variables 42 and their associated known event. The event is due to an occurrence of flooding in the geographical area 35 under consideration.” Based on one or more attributes is taught as the actual values of the variables.); 29identify one or more predictor variables (210) from the one or more sewer flooding factors (209) (Moss: Paragraph [0119] “a flooding event has occurred for the set of known values of the plurality of variables 42 inputted in the equation E1. Similarly, if z<zt, then S=0, i.e.” The one or more predictor variables from the one or more sewer flooding factors is taught by the plurality of variables associated with the flooding event which are inputted into the equation.) based on score (211) generated for each of the one or more sewer flooding factors (209) using a scoring technique (Moss: Paragraph [0037] “The method includes obtaining for at least some of the pluralities of geographical areas a score representative of the risk of the flooding event to occur based on the at least one climate variable and on the plurality of variables. The score is at least in part determined using the plurality of observations and the at least one value of the at least one climate variable.” [0137] “At step 114, the probability pt is calculated for the future period of time selected by the user 17 in each geographical area 35 using the values of the variables 42 of the observation in that geographical area 35. It is contemplated, however, that a set of values of the variables 42 not used in the linear regression could be used. For example, a new set of values for the variables 42 that would incorporate change of the variables 42 in time could be used. The values would represent an estimation of the value of the variables at the future period of time selected by the user 17.” Based on score (211) generated for each of the one or more sewer flooding factors (209) using a scoring technique is taught as the score which is computed based on the values. The scores are generated or predicted for the values of the variables of the observation in that geographical area. ); and provide the one or more predictor variables (210) (Moss: Paragraph [0137] “At step 114, the probability pt is calculated for the future period of time selected by the user 17 in each geographical area 35 using the values of the variables 42 of the observation in that geographical area 35. It is contemplated, however, that a set of values of the variables 42 not used in the linear regression could be used. For example, a new set of values for the variables 42 that would incorporate change of the variables 42 in time could be used. The values would represent an estimation of the value of the variables at the future period of time selected by the user 17.” Provide the one or more predictor variables (210) to …associated with the sewer network is taught as the values of the variables of the observation in that geographical area (i.e. the sewer network is associated with the geographic region).) to a prediction model (104) trained based on the historic data (Moss: Paragraph [0102] “Based on the above decision criteria, the period 1980-2009 has been chosen to be the baseline of historical values of the municipality 33 for the risk assessor 30.” The risk assessor is the predictive model that uses the historical values of the geographical area. Refer to Moss Claim 13 for teachings of a sewer system.) associated with the sewer network and the one or more characteristics of the sewer network (Moss: Paragraph [0034] “the plurality of variables is related to at least one of a combined sewer density, an average age of combined sewer, a hydrodynamic slope diameter low risk rating.” One or more characteristics of the sewer network is taught as related to the sewer density and the other characteristics. Refer to Moss Claim 13 for teachings of a sewer system.), for determining occurrence of the sewer flooding (213) in the geographical area (Moss: Paragraph [0011] “indicating that at least one infrastructure component in at least one geographical area should be at least repaired, when the score in at least one the geographical area is indicative of a risk of flooding.” Determining occurrence of the sewer flooding (213) in the geographical area is taught as the score indicating a risk of a flood in a geographical area. The score is associated with an infrastructure component (i.e. a sewer system.)).  
Moss does not explicitly disclose … blockage data and complaint data associated with the sewage network;… 
Rodriguez further teaches blockage data (Rodriguez: Page 4573 “a detailed analysis using blockage data” Blockage data is taught as blockage data.) and complaint data associated with the sewage network (Rodriguez: Page 4575 “The record of sewer failures for each square is derived from a platform for collecting and handling customer complaints run by Bogota ́’s water supply and wastewater utility….The customer complaints database for a 7.5 year period (January 2004 to June 2011” Complaint data associated with the sewage network is taught as complaints database associated with a sewer system in Bogota.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moss with the blockage data and complaint system of Rodriguez in order to allow utilizing a platform in which customer calls about sewer system failures can be reported and stored thereby, identifying a corrective action based on the verification of the failure type stored in the database (Rodriguez: Page 4575 “Before a reported failure is verified, the following information is recorded: event identification code, address, geographical coordinates, report date and time, unconfirmed failure type, and type of hydraulic structure in which the failure has been observed (manhole, gully pot, pipe, etc.). After field verification, the reported failure is classified as ‘effective’ or ‘ineffective’. If effective, a more detailed identification code for the failure type is reported, including the required corrective action. Once corrected, the finishing date and duration of the triggered corrective activity are added to the database.). 
Claim 1 and 13 are similarly rejected refer to claim 7 for further analysis.

Regarding claim 8, Moss in view of Rodriguez teaches the occurrence determination system as claimed in claim 7, Moss further teaches further comprises the processor (105) configured to generate a geo-spatial map (214) for the geographical area based on the determined occurrence of the sewer flooding (213) (Moss: Paragraph [0010] “display a map on the display. The map is displaying the scores associated with the at least some of the plurality of geographical areas.” [0053] “displaying the flood risk score associated with at least one geographical area on a map.” Generate a geo-spatial map (214) for the geographical area based on the determined occurrence of the sewer flooding is taught as the displaying the flood risk score associated with at least one geographical area on a map.).  
Claim 2 and 14 are similarly rejected refer to claim 8 for further analysis.

Regarding claim 9, Moss in view of Rodriguez teaches the occurrence determination system as claimed in claim 7, Rodriguez further teaches wherein the historic data comprises previous flooding incidents associated with the sewer network (Rodriguez: Page 4571 “sewerage derived flooding incidents per year are due to blockages” Page 4577 “Based on available historical records, Fig. 4aec present spatial data of blockage rates (per structural unit in this case)observed in manholes, gully pots and pipes” The historic data comprises previous flooding incidents associated with the sewer network is taught as the historical records storing flood incidents due to blockages in a sewer.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moss with the blockage data and complaint system of Rodriguez in order to allow utilizing a platform in which customer calls about sewer system failures can be reported and stored thereby, identifying a corrective action based on the verification of the failure type stored in the database (Rodriguez: Page 4575 “Before a reported failure is verified, the following information is recorded: event identification code, address, geographical coordinates, report date and time, unconfirmed failure type, and type of hydraulic structure in which the failure has been observed (manhole, gully pot, pipe, etc.). After field verification, the reported failure is classified as ‘effective’ or ‘ineffective’. If effective, a more detailed identification code for the failure type is reported, including the required corrective action. Once corrected, the finishing date and duration of the triggered corrective activity are added to the database.). 
Claim 3 and 15 are similarly rejected refer to claim 9 for further analysis.

Regarding claim 12, Moss in view of Rodriguez teaches the occurrence determination system as claimed in claim 7, Moss further teaches wherein the occurrence is determined based on weights (212) generated for each of the one or more predictor variables (210) in correspondence with each of one or more predefined outputs of the prediction model (104) (Moss: Paragraph [0116] “The result of the linear regression is a plurality of weights ci (i=0 . . . 9 where q is the number of variables 42 plus 1) linking the variables 42 to a quantification z of the event into an equation E1.” [0117] “The weights ci represent the relative relationships between the variables 42. As can be appreciated, one can obtain an estimate of an unknown event by plugging a set of known values of the plurality of variables 42 in the equation E1.” The occurrence is determined based on weights (212) generated for each of the one or more predictor variables is taught as the plurality of weights linking the variables to represent a relationship between them. The predefined outputs of the prediction model is taught as the output of the linear regression model as taught in paragraph [0121].).
Claim 6 and 18 are similarly rejected refer to claim 12 for further analysis.

Claim 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (U.S. 20130110399) in view of Rodriguez (A database and model to support proactive management of sediment-related sewer blockages) and Hillas (Reducing the Occurrence of Flooding through the Effective Management of Sewer Blockages).

Regarding claim 10, Moss in view of Rodriguez teach the occurrence determination system as claimed in claim 7, Moss further teaches wherein the one or more characteristics of the sewer network (Moss: Paragraph [0034] “the plurality of variables is related to at least one of a combined sewer density, an average age of combined sewer, a hydrodynamic slope diameter low risk rating.” One or more characteristics of the sewer network is taught as related to the sewer density and the other characteristics. Refer to Moss Claim 13 for teachings of a sewer system.)…
Rodriguez further teaches comprises …manhole located status (Rodriguez: Page 4575 “the following information is recorded: event identification code, address, geographical coordinates, report date and time, unconfirmed failure type, and type of hydraulic structure in which the failure has been observed (manhole, gully pot, pipe, etc.). After field verification, the reported failure is classified as ‘effective’ or ‘ineffective’. If effective, a more detailed identification code for the failure type is reported, including the required corrective action.” Manhole located status is interpreted as the observed failure as a manhole.), location trap (Rodriguez: Page 4572 “It is known that the propensity for sediment deposition depends upon the location of a sewer in a network and some of its physical characteristics.” Location trap is taught as the location of the sewer and its physical characteristics.),…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moss with the blockage data and complaint system of Rodriguez in order to allow utilizing a platform in which customer calls about sewer system failures can be reported and stored thereby, identifying a corrective action based on the verification of the failure type stored in the database (Rodriguez: Page 4575 “Before a reported failure is verified, the following information is recorded: event identification code, address, geographical coordinates, report date and time, unconfirmed failure type, and type of hydraulic structure in which the failure has been observed (manhole, gully pot, pipe, etc.). After field verification, the reported failure is classified as ‘effective’ or ‘ineffective’. If effective, a more detailed identification code for the failure type is reported, including the required corrective action. Once corrected, the finishing date and duration of the triggered corrective activity are added to the database.). 
Moss in view of Rodriguez does not explicitly disclose… flood interceptor removed status, flood resrelbus closure status,.. turning chamber, removal type and interceptor trap.
Hillas… flood interceptor removed status (Hillas: Page 30 “Furthermore, it was reported that schedules of proactive maintenance would typically run for a set period of time, for example if a programme of interceptor trap removal was being undertaken.” Flood interceptor removed status is taught as the interceptor trap removal was being undertaken.), flood resrelbus closure status (Hillas: Page 52 “This includes attempting to restore the flow and provide hydraulic relief of the sewer before attempting to fully remove the blockage.” Flood resrelbus closure status is taught as the hydraulic relief valve in the sewer to .),.. turning chamber (Hillas: Page 29 “blockages occur within manholes or inspection chambers” Turning chamber is taught as the inspection chambers), removal type (Hillas: Page 53 “It was observed that this type of blockage material was mobile in the flow of effluent and would therefore have not posed a blockage risk downstream.” Removal type is taught as the type of blockage that needs to be removed in order to mitigate blockage risk.) and interceptor trap (Hillas: Page 26 “Interceptor traps”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moss and Rodriguez with the sewer characteristics of Hillas in order to allow provide a decision support tool for sewerage undertakers to undertake proactive removal thereby, utilizing an approach that delivers improvements to the way in which sewer blockages are managed (Hillas: Page 2 “This thesis outlines an approach which attempts to a) deliver improvements to the way in which sewer blockages are managed reactively and b) provide a decision support tool for sewerage undertakers to undertake proactive removal and prevention of sewer blockages.”.). 
Claim 4 and 16 are similarly rejected refer to claim 10 for further analysis.

Claim 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (U.S. 20130110399) in view of Rodriguez (A database and model to support proactive managementof sediment-related sewer blockages) and Kim (U.S. 20060010110).

Regarding claim 11, Moss in view of Rodriguez teaches the occurrence determination system as claimed in claim 7, Moss further teaches wherein the one or more sewer flooding factors (Moss: Paragraph [0110] “The plurality of variables 42 listed above represents a sub-set of all the variables that could influence flooding (positively or negatively). The variables 42 have been preselected as being variables most influencing the flooding. Which variable is considered to be one of the pluralities of variables 42 is also determined depending on actual data available for the geographical areas 35.” Generate one or more sewer flooding factors influencing occurrence of sewer flooding in the geographical area, based on the one or more attributes is taught as the variables that could influence flooding determined depending on the geographical areas.) are …

	Kim further teaches generated by using data mining technique on the one or more attributes (208) (Kim: Paragraph [0014] “Data mining models that output the predictions can be analyzed. For instance, parameters associated with a data mining model, data types (e.g., discrete, continuous, . . . ) associated with a data mining models, and the like can indicate a type of prediction output by such data mining models. These parameters and data types can be analyzed, and an appropriate prediction type can be output as a function of the analysis.” Generated by using data mining technique on the one or more attributes is taught as the use of a data mining model to indicate a prediction output based on the data inputted.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moss and Rodriguez with the Data mining model of Kim in order to allow utilizing a data mining model that outputs predictions thereby, improving processing efficiency and network bandwidth is saved by employing the data mining model (Kim: Paragraph [0015] “processing efficiency is improved and network bandwidth is saved by employing the data mining object model in connection with performing procedures and visualizing results thereof.”). 
Claim 5 and 17 are similarly rejected refer to claim 11 for further analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123